DETAILED ACTION
This Office action is a response to an application filed on 2/11/2020 wherein claims 1-20 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 2-3, 9-10, 16-17, drawn to time-out mechanism, classified in H04L 1/188.
II. Claims 4-5, 11-12, 18-19, drawn to resource allocation, classified in H04W 72/042, and
III. Claims 6-7, 13-14, 20, drawn to connection identifiers (HARQ process id) allocation, classified in H04W 76/11.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations I and II do not overlap in scope and are not obvious variants because the subcombination I recites “starting, by the terminal device, an uplink round trip time (UL RTT) timer once after initial transmission of the data; and stopping a monitoring, by the terminal device during running of the UL RTT timer, of a physical downlink control channel (PDCCH)” which the subcombination II does not have and the subcombination II recites “reserving, by the terminal device, the contention-based resource after a secondary serving cell of the terminal device is deactivated, wherein the first scheduling- free resource belongs to the secondary serving cell” which the subcombination I does not 
The subcombinations I and III do not overlap in scope and are not obvious variants because the subcombination I recites “starting, by the terminal device, an uplink round trip time (UL RTT) timer once after initial transmission of the data; and stopping a monitoring, by the terminal device during running of the UL RTT timer, of a physical downlink control channel (PDCCH)” which the subcombination III does not have and the subcombination III recites “the resource is used to transmit only the data of the HARQ process, and the indication information indicates the contention-based resource; and determining, by the terminal device based on the resource indicated by the indication information, that the HARQ process is a HARQ process associated with the HARQ feedback information” which the subcombination I does not have. Furthermore, the subcombination III has separate utility of determining the HARQ process without using the specific time-out mechanism of subcombination I.
The subcombinations III and II do not overlap in scope and are not obvious variants because the subcombination III recites “the resource is used to transmit only the data of the HARQ process, and the indication information indicates the contention-based resource; and determining, by the terminal device based on the resource indicated by the indication information, that the HARQ process is a HARQ process associated with the HARQ feedback information” which the subcombination II does not have and the subcombination II recites “reserving, by the terminal device, the contention-based resource after a secondary serving cell of the terminal device is deactivated, wherein the first scheduling- free resource belongs to the secondary serving cell” which the subcombination III does not have. Furthermore, the subcombination II has separate utility of acquiring contention-based resource on which to send the data especially when a secondary serving cell is deactivated without using the specific method of connection identifiers allocation of subcombination III. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with John Conklin (30,369) on 5/28/2021 a provisional election was made without traverse to prosecute the invention of sub-combination II, claims 4-5, 11-12, and 18-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-5, 11-12, and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 4 is objected to because “the first scheduling-free resource” should read “first scheduling-free resource”. Otherwise, there is no antecedent basis for the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujitsu, "Discussions on HARQ for grant-free transmission," 3GPP TSG RAN WG1 NR Ad-Hoc#2, Qingdao, P.R. China, R1-1710239, XP051299459, pp. 1-4, 3rd Generation Partnership Project, Valbonne, France (June 27-30, 2017). Fujitsu is cited by Applicant in IDS filed 8/28/2020. Line-numbered Fujitsu is being used for rejection.

Regarding claim 1, Fujitsu discloses a communication method, comprising:
(Fig.1, l.26, In grant-free transmission, the BS needs to blindly detect which UEs are performing transmission. ll.36-38, Collisions are inevitable for grant-free transmission when physical resources are shared among UEs. Since collisions are likely to result in reception errors, they should be avoided or reduced with best effort. As exemplified in Figure 1, even if the initial transmissions collide, the retransmission/repetition collisions in frequency and/or time domain can be avoided.), by a terminal device (Fig.1, UE 1, UE 2), data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) to a network device (Fig.1, l.26, BS) on a contention-based resource (Fig.1, ll.36-38, physical resources shared among UEs) the terminal (Fig.1, UE 1, UE 2) shares with other terminals (Fig.1, ll.36-38, physical resources are shared among UEs) without a scheduling request (Fig.1, grant-free), wherein the data (Fig.1, data in UE1 Init Tx, data in UE2 Init Tx) is transmitted via a hybrid automatic repeat request (HARQ) process (Fig.1, Illustration of HARQ retransmissions/repetitions, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant);
	 receiving (Fig.2, UL grant, ll.62-63, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant), by the terminal device (ll.62-63, UE), downlink control information (DCI) (ll.62-63, UL grant) from the network device (ll.62-63, Note that UL grant is a species of DCI received by UE from BS), wherein the DCI (Figs.2-3, ll.62-63, UL grant) comprises (Figure 2. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/o repetition), Figure 3. Illustration of resource index indication for the TB corresponding to the HARQ ACK carried by an UL grant (w/ repetition), l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB.) HARQ feedback information (Figs.2-3, l.73, ACK, NACK), the HARQ feedback information (Figs.2-3, l.73, ACK, NACK) is generated in response to a decoding result of the data (ll.28-30, However, detection failure is still quite possible, i.e., the BS completely fails to detect a transmission. In this case, the BS will not feedback any ACK/NACK at least for the UE initial transmission. ll.91-93, The BS can blindly detect the existence of the DM-RS sequence and/or the modulated symbol. Then both UE activity and HARQ process number can be identified by the BS. In the UL grant, the BS will notify the UE the HARQ process number.), the DCI (Figs.2-3, ll.62-63, UL grant) further comprises indication information (ll.97-100, HARQ process number) that indicates (ll.97-100, - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.) the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant); and
	 processing (ll.62-65, To support multiple HARQ processes in grant-free transmission, the UE needs to identify which TB is being scheduled for retransmission or acknowledged when receiving a UL grant [2] [3]. Here the UL grant is used to schedule a retransmission for a certain TB (indicating NACK), or used to acknowledge a correctly received TB (indicating ACK) and/or schedule a new TB transmission. l.73, If UL grants are used to indicate ACK/NACK, new mechanisms are needed to associate a UL grant with its targeted TB. ll.95-100, Proposal 3: To identify which TB is associated with a particular UL grant indicating ACK/NACK, the following alternatives can be considered - Alt. 1: HARQ process number is signaled by the UL grant, where each HARQ process number is associated with a PUSCH time/frequency resource. - Alt. 2: HARQ process number is signaled by the UL grant, and different HARQ processes are associated with different PUSCH DM-RS signatures.), by the terminal device (ll.62-65, UE), data (ll.62-65, retransmission) of the HARQ process (ll.62-63, 97-100, one of multiple HARQ processes in grant-free transmission with HARQ process number signaled by the UL grant) based on the HARQ feedback information (Figs.2-3, ll.62-65, l.73, ll.95-100, ACK, NACK). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujitsu in view of Babaei et al. (US 20180042043 A1, hereafter Babaei).

Regarding claim 4, Fujitsu does not disclose reserving, by the terminal device, the contention-based resource after a secondary serving cell of the terminal device is deactivated, wherein the first scheduling-free resource belongs to the secondary serving cell.
However, Babaei discloses reserving ([0235] With semi-persistent scheduling and/or other periodic resource allocation mechanisms (e.g., grant-free resource allocation), the wireless device may receive a single DCI indicating/activating a plurality of periodic resources. In legacy 3GPP release 14, the periodic resource allocation (e.g., SPS) is configured for a SPCell (e.g., primary cell or primary secondary cell) only and the SPCell always remains activated. With introduction of SPS and/or other periodic resource allocation mechanisms (e.g., grant-free periodic resource allocation), the SCell deactivation timer may expire while the periodic resource allocation grants are still activated/allocated. The legacy procedures hence leads to deactivation of the SCell and the wireless device may not utilize the periodic resources allocated by the base station. [0236] In an example, wireless device/MAC entity may stop/pause the sCellDeactivationTimer timer and/or ignore the value of sCellDeactivationTimer timer for activation/deactivation of SCell in response to disabling the sCellDeactivationTimer timer. [0259] FIG. 30 is an example flow diagram as per an aspect of an embodiment of the present disclosure. At 3010, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, and a deactivation timer. At 3020, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment. At 3030, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value. At 3040, one or more transport blocks (TBs) may be transmitted employing the radio resource assignment.; Hence the wireless device reserves grant-free, periodic resource activated by DCI, after deactivation of the secondary cell or SCell as determined by the deactivation timer value), by a terminal device ([0235] [0259] wireless device), a contention-based resource ([0235] [0259] grant-free, periodic resource) after a secondary serving cell ([0235] [0259] SCell, secondary cell) of the terminal device ([0235] [0259]wireless device) is deactivated ([0235] the SCell deactivation timer may expire, [0259] expiration of the deactivation timer value), wherein the first scheduling-free resource ([0235] [0259] grant-free, periodic resource) belongs to the secondary serving cell ([0235] [0259] SCell, secondary cell). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the terminal device and the contention-based resource in the method of claim 1 so that the terminal device of claim 1 reserves the contention-based resource of claim 1 after a secondary serving cell of the terminal device is deactivated as taught by Babaei, in order to use the grant-free, periodic resource of the secondary serving cell without periodically transmitting dynamic grants, which would be inefficient (Babaei, [0235]).

Regarding claim 5, Fujitsu does not disclose restoring, by the terminal device after the secondary serving cell is activated, communication with the secondary serving cell by using the contention-based resource.
However, Babaei discloses restoring ([0259] FIG. 30 is an example flow diagram as per an aspect of an embodiment of the present disclosure. At 3010, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, and a deactivation timer. At 3020, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment. At 3030, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value. At 3040, one or more transport blocks (TBs) may be transmitted employing the radio resource assignment.; Hence wireless device transmit one or more TBs (hence, restore communication with) to the secondary cell employing the radio resource assignment, while a status of the secondary cell is maintained as activated, i.e., after the secondary cell is activated), by the terminal device ([0259] wireless device) after the secondary serving cell is activated ([0259] a status of the secondary cell may be maintained as activated regardless of the deactivation timer value), communication ([0259] transmitting of one or more TBs) with the secondary serving cell ([0259] the secondary cell) by using the contention-based resource ([0259] grant-free, periodic resource of the radio resource assignment). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method of claim 4 to further comprise restoring operation as taught by Babaei, in order to enable communication employing the grant-free, periodic resource of the secondary serving cell without periodically transmitting dynamic grants, which would be inefficient (Babaei, [0235]).

Regarding claim 8, Fujitsu and Babaei disclose a communication method of claim 1, comprising: sending, by a terminal device, data to a network device on a contention-based resource the terminal shares with other terminals without a scheduling request, wherein the data is transmitted via a hybrid automatic repeat request (HARQ) process; receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises HARQ feedback information, the HARQ feedback information is generated in response to a decoding result of the data, the DCI further comprises indication information that indicates the HARQ process; and processing, by the terminal device, data of the HARQ process based on the HARQ feedback information (see the rejection of claim 1 above).
Fujitsu does not disclose an apparatus comprising: a memory having processor-executable instructions stored thereon; and one or more processors coupled to the memory, wherein the processor-executable instructions, when executed, cause the one or more processors to perform the communication method of claim 1.
However, Babaei discloses an apparatus (Fig.4, wireless device 406) comprising:
	 a memory (Fig.4, non-transitory memory 409) having processor-executable instructions stored thereon; and
	 one or more processors (Fig.4, processor) coupled to the memory, wherein the processor-executable instructions, when executed, cause the one or more processors to perform a communication method (Fig.4, [0113] The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.; See also [0114] [0115] [0135] [0248] [0266]).
(Babaei, [0113]-[0115] [0135] [0248] [0266]).

Regarding claims 11 and 18, Fujitsu does not disclose the one or more processors are further configured to: reserve (the operations further comprise: reserving) the contention-based resource after a secondary serving cell of the terminal device is deactivated, wherein the contention-based resource belongs to the secondary serving cell. 
	However, Babaei discloses the one or more processors are further configured to: reserve (the operations further comprise: reserving) ([0235] With semi-persistent scheduling and/or other periodic resource allocation mechanisms (e.g., grant-free resource allocation), the wireless device may receive a single DCI indicating/activating a plurality of periodic resources. In legacy 3GPP release 14, the periodic resource allocation (e.g., SPS) is configured for a SPCell (e.g., primary cell or primary secondary cell) only and the SPCell always remains activated. With introduction of SPS and/or other periodic resource allocation mechanisms (e.g., grant-free periodic resource allocation), the SCell deactivation timer may expire while the periodic resource allocation grants are still activated/allocated. The legacy procedures hence leads to deactivation of the SCell and the wireless device may not utilize the periodic resources allocated by the base station. [0236] In an example, wireless device/MAC entity may stop/pause the sCellDeactivationTimer timer and/or ignore the value of sCellDeactivationTimer timer for activation/deactivation of SCell in response to disabling the sCellDeactivationTimer timer. [0259] FIG. 30 is an example flow diagram as per an aspect of an embodiment of the present disclosure. At 3010, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, and a deactivation timer. At 3020, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment. At 3030, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value. At 3040, one or more transport blocks (TBs) may be transmitted employing the radio resource assignment.; Hence the wireless device reserves grant-free, periodic resource activated by DCI, after deactivation of the secondary cell or SCell as determined by the deactivation timer value) the contention-based resource ([0235] [0259] grant-free, periodic resource) after a secondary serving cell ([0235] [0259] SCell, secondary cell) of the terminal device ([0235] [0259]wireless device) is deactivated ([0235] the SCell deactivation timer may expire, [0259] expiration of the deactivation timer value), wherein the contention-based resource ([0235] [0259] grant-free, periodic resource) belongs to the secondary serving cell ([0235] [0259] SCell, secondary cell). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the one or more processors (the operations), the terminal device and the contention-based resource in the method of claim 8 (15) so that the terminal device of claim 8 (15) reserves the contention-based resource of claim 8 (15) after a secondary serving cell of the terminal device is deactivated as taught by Babaei, in order to use the grant-free, periodic resource of the secondary serving cell without periodically transmitting dynamic grants, which would be inefficient (Babaei, [0235]). 

Regarding claims 12 and 19, Fujitsu does not disclose the one or more processors are further configured to: restore (the operations further comprise: restoring) communication with the secondary serving cell by using the contention-based resource after the secondary serving cell is activated. 
([0259] FIG. 30 is an example flow diagram as per an aspect of an embodiment of the present disclosure. At 3010, a wireless device may receive one or more messages. The one or more messages may comprise configuration parameters for a plurality of cells comprising a secondary cell, periodic resource allocation configuration parameters configuring a periodic resource allocation for the secondary cell, and a deactivation timer. At 3020, a downlink control information (DCI) indicating activation of the periodic resource allocation may be received. The DCI may comprise a radio resource assignment. At 3030, a status of the secondary cell may be maintained as activated regardless of the deactivation timer value. At 3040, one or more transport blocks (TBs) may be transmitted employing the radio resource assignment.; Hence wireless device transmit one or more TBs (hence, restore communication with) to the secondary cell employing the radio resource assignment, while a status of the secondary cell is maintained as activated, i.e., after the secondary cell is activated) communication ([0259] transmitting of one or more TBs) with the secondary serving cell ([0259] the secondary cell) by using the contention-based resource ([0259] grant-free, periodic resource of the radio resource assignment) after the secondary serving cell is activated ([0259] a status of the secondary cell may be maintained as activated regardless of the deactivation timer value). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the one or more processors (the operations) of claim 8 (15) to further comprise restoring operation as taught by Babaei, in order to enable communication employing the grant-free, periodic resource of the secondary serving cell without periodically transmitting dynamic grants, which would be inefficient (Babaei, [0235]).

Regarding claim 15, Fujitsu and Babaei disclose a communication method of claim 1, comprising: sending, by a terminal device, data to a network device on a contention-based resource the terminal shares with other terminals without a scheduling request, wherein the data is transmitted via a hybrid automatic repeat request (HARQ) process; receiving, by the terminal device, downlink control information (DCI) from the network device, wherein the DCI comprises HARQ feedback information, the HARQ feedback information is generated in response to a decoding result of the data, the DCI further comprises indication information that indicates the HARQ process; and processing, by the terminal device, data of the HARQ process based on the HARQ feedback information (see the rejection of claim 1 above).
Fujitsu does not disclose a non-transitory computer-readable medium storing program for execution by a processor of a terminal device, wherein the program when executed, causes the processor to implement operations of the communication method of claim 1. 
However, Babaei discloses a non-transitory computer-readable medium (Fig.4, non-transitory memory 409) storing program for execution by a processor (Fig.4, processor) of a terminal device (Fig.4, wireless device 406), wherein the program when executed, causes the processor to implement operations of the communication method (Fig.4, [0113] The wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408.; See also [0114] [0115] [0135] [0248] [0266]).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the non-transitory computer-readable medium of Babaei to implement operations of the communication method of claim 1, for the purpose of computer-based implementation of the communication method (Babaei, [0113]-[0115] [0135] [0248] [0266]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/9/2021